PER CURIAM.
Annie R. Johnson seeks review of the final decision of the Merit Systems Protection Board dismissing her appeal for lack of jurisdiction. Johnson v. Dep’t of Defense, No. AT3443020766-I-1, 2003 WL 21458241 (M.S.P.B. Jun.19, 2003). Because Johnson was reassigned to a different position without a change in grade level, step or salary, and because Johnson’s former position was not upgraded due to a new or corrected classification standard, the board had no authority to address her appeal pursuant to 5 U.S.C. §§ 7512 and 7513. See Pawn v. Dep’t of the Navy, 265 F.3d 1346, 1348 (Fed.Cir. 2001) (“In order for a reassignment to fall within the Board’s jurisdiction, it must result in a reduction in grade or a reduction in pay.”); see also Spencer v. Dep’t of the Navy, 327 F.3d 1354, 1356 (Fed.Cir.2003). Accordingly, we affirm.